IN THE
                        TENTH COURT OF APPEALS



                               No. 10-16-00221-CR

                  IN RE WILLIAM ARTHUR MCINTOSH


                               Original Proceeding


                                     ORDER


      William Arthur McIntosh’s “Motion Requesting a Re-Hearing of Relators Writ of

Mandamus” filed on August 8, 2016 is denied.


                                       PER CURIAM


Before Chief Justice Gray,
        Justice Davis, and
        Justice Scoggins
(Justice Davis would grant)
Motion denied
Order issued and filed September 7, 2016